Case: 20-40560     Document: 00516067261         Page: 1     Date Filed: 10/25/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        October 25, 2021
                                  No. 20-40560                            Lyle W. Cayce
                                                                               Clerk

   Demetrius Re’nee Kellum,

                                                           Plaintiff—Appellant,

                                       versus

   State of Texas; Jacob David Putman; D. Matt Bingham;
   Christi Kennedy,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:20-CV-273


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Demetrius Re’nee Kellum, Texas prisoner # 1936979, moves this
   court for leave to proceed in forma pauperis (IFP) on appeal from the
   dismissal of his 42 U.S.C. § 1983 complaint pursuant to 28 U.S.C. § 1915A
   because he asserted claims that were barred by Heck v. Humphrey, 512 U.S.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40560       Document: 00516067261            Page: 2      Date Filed: 10/25/2021




                                       No. 20-40560


   477, 486-87 (1994), the Eleventh Amendment, and the doctrines of absolute
   judicial and prosecutorial immunity. Kellum’s IFP motion is a challenge to
   the district court’s determination that his appeal is not taken in good faith.
   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          Before this court, Kellum argues that he should have been allowed to
   proceed without paying a filing fee because he had court appointed counsel
   during his state criminal proceedings and remains indigent and because the
   district court did not properly screen his complaint. However, he fails to
   address the district court’s certification that his appeal was not taken in good
   faith and the district court’s reasons for its certification decision. See Baugh,
   117 F.3d at 202. Pro se briefs are afforded liberal construction. See Yohey v.
   Collins, 985 F.2d 222, 225 (5th Cir. 1993). Nevertheless, when an appellant
   fails to identify any error in the district court’s analysis, it is the same as if the
   appellant had not appealed that issue. See Brinkmann v. Dallas Cnty. Deputy
   Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because Kellum has failed
   to challenge the certification that his appeal is not taken in good faith and the
   reasons for such a certification, and consequently fails to address the
   judgment dismissing his § 1983 suit, he has abandoned the critical issue of his
   appeal. Id. Thus, his appeal lacks arguable merit and is frivolous. See Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983).
          Accordingly, Kellum’s motion for leave to proceed IFP is DENIED,
   and his appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 n.24;
   5th Cir. R. 42.2.




                                             2